IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Assigned on Briefs January 8, 2014

                                   IN RE: AIDEN W.

              Direct Appeal from the Juvenile Court for Bradley County
                       No. J-11-384    Daniel Swafford, Judge


                No. E2013-01609-COA-R3-PT-FILED-APRIL 28, 2014


This is a termination of parental rights case. Father’s parental rights were terminated on the
grounds of Tenn. Code Ann. § 36-1-113(g)(9)(A)(vi), failure to establish/exercise paternity;
Tenn. Code Ann. § 36-1-113(g)(1), abandonment for willful failure to visit; Tenn. Code Ann.
§ 36-113(g)(2), substantial non-compliance with a permanency plan; and Tenn. Code Ann.
§ 36-1-113(g)(3), persistent conditions. We reverse in part and we affirm in part; we affirm
the termination of Father’s parental rights to Aiden W.


 Tenn. R. App. P.; Appeal as of Right; Judgment of the Juvenile Court Affirmed in
                            Part and Reversed in Part

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which H OLLY M. K IRBY,
J., and J. S TEVEN S TAFFORD, J., joined.

Wilton Marble, Cleveland, Tennessee, for the appellant, Father

Robert E. Cooper, Jr., Attorney General and Reporter, Joseph F. Whalen, Associate Solicitor
General, Kathryn A. Baker, Assistant Attorney General, Nashville, Tennessee, for the
appellee, State of Tennessee Department of Children’s Services
                                                OPINION

                                I.   F ACTS & P ROCEDURAL H ISTORY

        This is a termination of parental rights case. In August 2011, Aiden W. was born out
of wedlock to Mother and Father, who lived together. Father was present at the hospital at
the child’s birth, but he did not sign the child’s birth certificate. The child tested positive for
benzodiazepine, and three days after his birth, he was removed from the hospital and placed
in foster care.

       On September 7, 2011, DCS filed a Petition for Temporary Legal Custody and Ex
Parte Order naming both Mother and Father as respondents, alleging that Aiden was
dependent and neglected. A Summons was attached to the Petition summoning Mother to
appear in the juvenile court; there was no summons attached concerning Father. Along with
the Petition, DCS filed an Affidavit of Reasonable Efforts indicating that “[d]ue to the
emergency nature of the case and the family not being [residents] of [Bradley] county, no
services were able to be provided.” On September 7, the Bradley County Juvenile Court
entered a Protective Custody Order in which it found probable cause to believe that Aiden
was dependent and neglected, and therefore, it awarded temporary custody of the child to the
Department of Children’s Services (“DCS”) and it appointed a Guardian ad Litem.

        A preliminary hearing was held on September 8, 2011. According to the juvenile
court’s Amended Preliminary Hearing Order, entered on September 27, 2011, Father did not
participate in the hearing because he “did not receive notice or whereabouts unknown.” The
juvenile court, again, found probable cause that Aiden was dependent and neglected and it
awarded temporary custody of the child to DCS. The attached Certificate of Service indicates
that the order was served only on Mother and the Guardian ad Litem.

        A permanency plan was entered on April 12, 2012, with a stated goal of “[r]eturn to
[p]arent[.]” The plan listed the events/conditions which led to state custody as “[Mother]
tested positive for benzos and opiates and Aiden tested positive for benzos. Domestic
violence is also a concern.” It indicated that the “emergency nature of the case and the
parents not residing in this county” have prevented services from being provided.
Additionally, it listed the conditions which prevented the child’s exit from state custody as
“[Mother’s] residence can not [sic] be verified. [Mother] has been unemployed for several
years and is not able to provide a stable residence for Aiden.” The permanency plan listed
the following “desired outcomes”1 for Father: (1) parents will not engage in domestic


       1
           This Court has previously criticized DCS for failing to include a section in a permanency plan
                                                                                             (continued...)

                                                     -2-
violence; (2) parents will be alcohol and drug free; (3) parents will have safe and stable
housing; (4) parents will have reliable transportation to meet their needs and Aiden’s; (5)
parents will have the financial resources to meet the needs of themselves and Aiden; and (6)
parents will address their mental health needs appropriately. Father did not participate in the
child and family team meeting in which the permanency plan was developed, nor did he sign
the permanency plan.

       A second permanency plan was entered on October 26, 2012. The plan listed the
same “desired outcomes[,]” but it indicated that “Mother wishes to surrender. [The Family
Service Worker] has made a referral for Termination of Parental Rights.” Father did not sign
the second permanency plan.

       An adjudicatory and permanency hearing was held on August 2, 2012. Mother
stipulated that Aiden was dependent and neglected; notwithstanding, the juvenile court, in
its August 23, 2012 Adjudicatory Findings and Recommendations and Permanency Hearing
Order (“Adjudicatory Order”), found clear and convincing evidence that the child was
dependent and neglected and it ordered that custody should remain with DCS. Additionally,




        1
          (...continued)
clearly listing a parent’s responsibilities. In In re Abigail F.K., No. E2012–00016–COA–R3–JV, 2012 WL
4038526, at *13 (Tenn. Ct. App. Sept. 14, 2012), the permanency plan was “confusing” and set forth various
“concerns,” “desired outcomes,” and “actions steps,” like those in the permanency plan in this case, rather
than a clear statement of responsibilities. We said:

        This omission is not a mere technicality. As we have noted in a previous case: “[T]he statute
        that sets out this ground for termination states that parental rights may be terminated where
        there is substantial noncompliance ‘with the statement of responsibilities’ in the permanency
        plan.” In re Askia K.B., 2011 WL 4634241, at *9 (quoting Tenn. Code Ann. §
        36–1–113(g)(2)) (emphasis in original). See also State of Tenn. Dep't of Children's Servs.
        v. P.M.T., No. E2006–00057–COA–R3–PT, 2006 WL 2644373, at *8; 2006 Tenn. App.
        LEXIS 608, at *23–24 (Tenn. Ct. App. Sept. 15, 2006) (“Tenn. Code Ann. §
        36–1–113(g)(2) does not require substantial compliance with a permanency plan's ‘[d]esired
        outcome[s],’ rather it requires substantial compliance with a plan's statement of
        responsibilities”). Moreover, the statement of responsibilities serves a substantive purpose.
        If the parent is required to comply with the permanency plan, then the permanency plan
        should clearly communicate to the parent: this is what you must do to regain custody of your
        child. That is the purpose of the parent's statement of responsibilities. Thus, the absence of
        a clearly marked “statement of responsibilities” for Mother in the permanency plan is a
        significant problem. It is difficult for the Court to find that Mother failed to substantially
        comply with the plan's statement of responsibilities if the plan does not contain one.

                                                     -3-
it ratified the permanency plan submitted by DCS on April 12, 2012.2 In its Adjudicatory
Order, the juvenile court noted that Father did not participate in the adjudicatory and
permanency hearing, stating that “his current whereabouts are unknown to the Department.”
The attached Certificate of Service indicates that the order was served only on Mother’s
attorney and the Guardian ad Litem.

       On September 21, 2012, DCS filed a petition to terminate the parental rights of both
Mother3 and Father to the child. As to Father, DCS alleged the following grounds for
termination: abandonment for willful failure to visit, substantial non-compliance with a
permanency plan, persistent conditions, and failure to establish/exercise paternity. Father
was served with the termination petition while incarcerated in Jefferson County, and he
participated in the trial held in May 2013.

       At trial, Father made somewhat contradictory statements4 regarding whether he knew
Aiden was his child. According to Father, “[w]hen [Mother] was pregnant, [he] spent every
single night playing [music], singing to [his] baby.” He said, “[Mother] made the statement
several times, I don’t even feel like I’m carrying my son. I feel like I’m carrying yours.”
When asked whether he “knew the child was [his]” prior to birth, Father responded, “Yes,
sir.” However, he also testified that he “thought [Aiden] was [his], but [Mother] told [him]
he wasn’t.” He stated that he believed “[t]here was a small window” of possibility that the
child could be his, but also that he “knew that it could be [his] child.”

       Despite Father’s testimony that he and Mother used illegal drugs together, he testified
that he was “surprised” when Aiden tested positive for drugs at birth. Father claimed that
he “didn’t know [Mother] wasn’t going to put [his] name on the birth certificate” and that
he was not allowed to sign the birth certificate because he was “told to leave the hospital”
by “hospital staff” when he and Mother began arguing after he learned that she had taken 28



        2
         There are two phases to a dependency and neglect proceeding: “the adjudicatory phase in which the
court determines whether a child is dependent and neglected pursuant to Tenn. Code Ann. § 37-1-129(a)(1),
and the dispositional phase where the court ‘proceed[s] immediately or at a postponed hearing to make a
proper disposition of the case’ under Tenn. Code Ann. § 37-1-129(c).” In re Alysia M.S., No. M2011-
02008-COA-R3-JV, 2013 WL 1501710, at *5 (Tenn. Ct. App. Apr. 11, 2013). “Making a ‘proper
disposition’ requires the court to make a custody determination ‘best suited to the protection and physical,
mental and moral welfare of the child.’” Id. (citing Tenn. Code Ann. § 37-1-130(a)).
        3
         Mother’s parental rights were terminated in March 2013. The termination of her rights is not at
issue on appeal.
        4
         The juvenile court found Father’s conflicting positions at trial regarding his knowledge of his
paternity, “troubling as to [his] credibility.”

                                                    -4-
oxycodone pills the night before Aiden’s birth.5 According to Father, after learning of
Mother’s pill intake, he “asked the doctor to monitor [his] baby for withdrawal symptoms.”

       Father testified regarding his contact with DCS and with the child. He testified that
he did not receive copies of the September 7, 2011 Petition for Temporary Legal Custody and
Ex Parte Order, the September 7, 2011 Protective Custody Order, the September 27, 2011
Amended Preliminary Hearing Order, or the August 23, 2012 Adjudicatory Order, nor did
he receive notice of the hearings that precipitated those orders. He stated that no one from
DCS informed him of his right to a court-appointed attorney.

       He stated that he stopped visiting the child in December 2011 “[b]ecause [he] was told
[the then-foster mother] had been reprimanded for allowing [him] to visit without
establishing paternity first.” He claimed that DCS did not allow him to visit the child and
that he “was told [by DCS] that [he] had no rights, and that [his] mother couldn’t visit and
[he] couldn’t visit until [he] took the DNA test.”

       Father then testified at length regarding his alleged efforts to prove his paternity.
According to Father, he asked for a DNA test at the hospital, but he was informed that “they
didn’t do it there.” Father testified that he eventually turned to DCS for help in obtaining a
DNA test in December 2011. Father acknowledged that he knew the child was removed
from the hospital into DCS custody, but, at first, he testified that he had no way to contact
DCS because, he contended, he had no phone number for DCS and such number is not
available in the phone book or on the internet. However, he then stated that he had “a card”
with a phone number for DCS and he admitted that, apparently despite having the card, it
took him approximately five months after the child’s removal to phone DCS.

       Father claims that in that first phone call to DCS, in December 2011, he asked DCS
family service worker David Griffith for a DNA test and Mr. Griffith promised to send
Father the requisite paperwork to the address of Father’s mother (“Grandmother”). However,
according to Father, such paperwork was never received.

        Father testified that he phoned DCS again regarding a DNA test and he was told to
call the child support office. He claimed that he called the child support office and he was
told that he would need an order from DCS in order to secure a DNA test. He relayed this
information to DCS and, according to Father, “[DCS] pretty much kept telling [him] to call
the Services.” Father also testified that the child support office suggested he contact Legal
Aid, but the wrong phone number for Legal Aid was provided, and when he eventually spoke


        5
         According to Father, Mother had a prescription for oxycodone, but obviously she was not directed
to take 28 pills in a single dose.

                                                  -5-
with someone at Legal Aid, he was told “they do not deal with that.”

       Father again phoned DCS in 2012 and he spoke with supervisor Charlene Lawhorn.
According to Father, he explained to Ms. Lawhorn that he “had been trying to get a DNA test
done, and [he] couldn’t get anything done.” Ms. Lawhorn questioned why he had not
resolved the paternity issue earlier, and Father admittedly “got irate with her. . . . raise[d his]
voice with her, and she ended up disconnecting the call.”

      Father was asked how long it took him to file an action to establish paternity, and he
responded: “I don’t even know what that means. I still don’t. I’m naive today, and when I
asked how to go about getting the DNA and everything, I was told to call child support,
which I did.” Father never filed a petition to establish paternity; however his paternity was
confirmed through a DNA test in March 2013.

        At the May 2013 trial, Father also testified regarding his lifestyle. He stated that he
last held a job and supported himself in 2010. He admitted that he and Mother had engaged
in what he described as “mutual” domestic violence. He claimed that Mother hit him with
a bat, breaking his collarbone, and that he “reacted to her several times[.]”

        He admitted that he had a drug problem both before and after Aiden’s birth and that
the problem “ha[d] persisted for many years.” He testified that he and Mother used and sold
illegal drugs together. Father agreed that from Christmas 2011 “until just recently,” he was
using drugs, living on the street,6 and was unable to function as a parent. He admitted that
as of January 2012, he was “in active addiction . . . [and] homeless in the street[,]” he “was
in no condition to take care of [him]self [,]” and he did not keep DCS informed of his address
or phone number. He stated that after Aiden’s removal, he “stayed in motels for the first
month maybe, maybe two” which he paid for by selling drugs, that he then “started sleeping
in the woods[,]” and that he then “rented a shed from somebody[.]” He claimed that
although the person from whom he rented the shed owned a telephone, he could not find the
phone number for DCS. He also claimed that he sent no letters to DCS because he did not
know the address and that he did not ask his mother to send a letter because he “wasn’t
thinking rationally[.]” He testified that during his homelessness, he had friends inform his
mother of his whereabouts, but he admitted that he never asked those friends to update DCS
as to his location. He claimed that he last used drugs in October 2012, and that he last sold


        6
          Father testified that he was living on the street from January 2012 until he entered rehab. At the
time of trial, Father was living in a long-term rehabilitation center in Shelbyville as a condition of violating
the terms of community corrections. From the record, we cannot discern when he entered the facility;
however, Father does not argue that his enrollment hindered visitation, and therefore, we presume that he
was not in rehab between May and September 2012.

                                                      -6-
drugs four to seven months prior to his last usage.

        Father testified that he is currently living in Shelbyville, Tennessee, at a long-term
rehabilitation center where he is receiving “[d]rug and mental rehabilitation.” Father is
housed at the facility until February 19, 2014, as an alternative to jail after violating
“community corrections[.]”7 Father claimed that he is “[b]ipolar and ADHD[,]” but he
testified that “[f]or the first time in [his] life [he is] being medicated for [his] mental
disorder” rather than “self-medicat[ing].” Father testified that upon his exit from rehab he
plans to live with his mother in Sevier County. He stated that he has applied for Social
Security disability and that he has “signed up for college” to become an “HVAC specialist.”
He claimed that he is “making some drastic life changes, and [that he] actually ha[s] a
positive outlook in [his] life.”

        Grandmother testified that she reached out to DCS on numerous occasions seeking
visitation and a DNA test and offering to pay for such, but that either her calls went
unreturned or she was informed that she had no rights to the child. She claimed that she tried
to file a petition for custody, but that she could not do so because she did not know the
child’s location. She stated that Father has not lived with her since Aiden’s birth, and that
although she was not always apprised of his location, that she could always contact him.
Grandmother testified, “Nothing was mailed to my address at any point in time[,]” and that
she did not learn that court action had been taken until the termination petition was filed. She
stated, “Had [she] received something, [she] could have contacted [Father] and got it to them.
And I repeatedly made Ms. Lawhorn aware of that fact, that I could reach him, because we’re
close and even when he was struggling we still maintained contact.” She stated that despite
her repeated efforts to become involved in the case, DCS first initiated contact with her
nineteen months into the case.

       Leann Smith, who acted as the DCS case manager on Aiden’s case beginning in
February 2012, also testified. Ms. Smith stated that when she took over the case, she had no
way to contact Father. She had been told “that he might be living with his mother or living
here or there. Nothing definite.” She testified that she contacted Grandmother, but that
Grandmother was unable to put her in contact with Father.

       Father eventually did call Ms. Smith, a single time, in April of 2012. Father asked
Ms. Smith how he could establish paternity, and she explained that he would need to take a
DNA test. She offered to call Child Support Services for him and then to return his call.
Father did not provide an address because he informed Ms. Smith “that he was headed to


        7
          The record does not indicate the type/s of criminal activity in which Father was involved. Similarly,
it contains no information regarding any prior arrests or convictions.

                                                     -7-
Mississippi or Georgia. Him [sic] and his friend had a million dollar business they were
going to do. It was to buy waste from factories, change it into energy, and sell the energy
back to the factories.” Ms. Smith did, however, save the phone number from which Father
called, but when she tried to return his call, she “got a message saying there were no minutes
or the number had been disconnected.” Ms. Smith then contacted Grandmother, but
Grandmother indicated that she only spoke with Father “every once in a while” and that she
did not know his whereabouts. According to Ms. Smith, Grandmother phoned Ms. Smith in
May 2012 asking for a DNA test, but Grandmother, again, did not know Father’s
whereabouts.

       Ms. Smith stated that Father did not know the exact location of the foster parents’
home, as that information was sealed, because “Mother’s attorney stated that [Father] was
very violent[.]” However, Ms. Smith testified, “I hadn’t been informed that he couldn’t visit.
When I talked to him, he didn’t ask for visitation. And when I tried through other sources
like [Mother] or his mother, I was not able to get able to get any kind of contact information
to actually get in touch with him.”

       During her trial testimony, DCS case manager Leann Smith stated that during her
single discussion with Father, she did not “go into the permanency plan and explain the
requirements to him[.]” Ms. Smith believed she would be able to explain the requirements
to Father at a later time, but Father’s phone became inoperative. She testified that “[i]f [she
had] been able to contact [Father], he would have been invited to [the child and family team
meetings], and there we would have reviewed what was on the plan.” (emphasis added). Ms.
Smith did not inform Father of his right to a court-appointed attorney, that he could sign the
putative father’s registry, that he could execute a sworn acknowledgment of paternity, or that
hearings were scheduled in the case.

       DCS Family Service Worker David Griffith, who worked on Aiden’s case from
September 2011 to February 2012, also testified at the termination trial. He did not know
why Father had stopped visiting the child in December 2011. He never met Father, but spoke
with him on one occasion in December 2011, which he described as follows:

       Well, the conversation with [Father] was basically this, that he was interested
       in getting custody of his son. So we discussed what he needed to do. And
       during that time period, I needed his address, his contact number information,
       put that all in my notes, and basically stated that he also need[ed] DNA testing,
       to go and comply with that, and what his requirements were to help him get his
       son back. . . . He informed me, then, that at that time he had a possible waste
       products job that he was supposed to be going to in Mississippi and/or
       Louisiana, and I just said keep me in contact.

                                              -8-
Mr. Griffith told Father that DCS did not perform DNA testing, but he “gave him a source
for DNA[.]” Mr. Griffith gave Father his telephone number and he advised Father of the
importance of maintaining contact, but Father was unable to provide Mr. Griffith with any
contact information due to his plans to travel to Mississippi or Louisiana. Mr. Griffith
“[could not] say for sure” whether he explained Father’s permanency plan to him. He
testified that he “just basically [went] over in general what he needs to do as a parent, provide
stability, provide a job, the basic things.” He could not remember telling Father that he
needed mental health or anger management counseling, or that he needed to enter drug rehab.
Mr. Griffith did not tell Father that he had the right to a court-appointed attorney.

        Finally, Aiden’s current foster parents testified at the termination trial. Aiden had
lived with them since September 2012; however, the parents had provided respite for the
former foster parents, and therefore, they had known Aiden since he was two weeks old.
They testified that Aiden is “doing wonderful” in their home, that he is bonded to them and
to their other children, and that he refers to them as “mama and dada[.]” They indicated their
“absolute” desire to adopt Aiden. They stated that Father has never attempted to contact
them or to provide anything for Aiden, and that Aiden has no relationship with Father.

       On July 10, 2013, the juvenile court entered a Termination of Parental Rights Order
which terminated Father’s parental rights on all grounds alleged by DCS, specifically: Tenn.
Code Ann. § 36-1-113(g)(9)(A)(vi), failure to establish/exercise paternity; Tenn. Code Ann.
§ 36-1-113(g)(1), abandonment for willful failure to visit; Tenn. Code Ann. § 36-1-113(g)(2),
substantial non-compliance with a permanency plan; and Tenn. Code Ann. § 36-1-113(g)(3),
persistent conditions. Father timely appealed.


                                   II.   I SSUES P RESENTED

       Father presents the following issues for review, as restated:

1.     Whether the trial court erred in terminating Father’s parental rights for abandonment
       for willful failure to visit;

2.     Whether the trial court erred in terminating Father’s parental rights for substantial
       non-compliance with a permanency plan;

3.     Whether the trial court erred in terminating Father’s parental rights for persistent
       conditions;

4.     Whether the State made reasonable efforts; and

                                               -9-
5.     Whether the portion of Tenn. Code Ann. § 36-1-113(g)(9)(A)(vi) that allows for the
       termination of a father’s parental rights based upon his failure to file a petition to
       establish paternity within thirty (30) days of notice from the mother is
       unconstitutional.

Additionally, the State of Tennessee, Department of Children’s Services presents the
following issue:

1.     Whether the trial court correctly concluded that clear and convincing evidence
       supported the finding that it was in the child’s best interests for Father’s parental
       rights to be terminated.

For the following reasons, we reverse in part and we affirm in part; we affirm the termination
of Father’s parental rights to Aiden W.
                                III. S TANDARD OF R EVIEW

        “A biological parent’s right to the care and custody of his or her child is among the
oldest of the judicially recognized liberty interests protected by the Due Process Clause of
the federal and state constitutions.” In re J.C.D., 254 S.W.3d 432, 437 (Tenn. Ct. App.
2007); In re Audrey S., 182 S.W.3d 838, 860 (Tenn. Ct. App. 2005). Although the parent’s
right is fundamental and superior to the claims of other persons and the government, it is not
absolute. In re J.C.D., 254 S.W.3d at 437. A parent’s right “continues without interruption
only as long as a parent has not relinquished it, abandoned it, or engaged in conduct requiring
its limitation or termination.” Id.; see also In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct.
App. 2004).

        In Tennessee, proceedings to terminate a parent’s parental rights are governed by
statute. “Parties who have standing to seek the termination of a biological parent’s parental
rights must prove two things.” In re Audrey S., 182 S.W.3d at 860; see also In re M.J.B.,
140 S.W.3d at 653. First, they must prove the existence of at least one of the statutory
grounds for termination, which are listed in Tennessee Code Annotated section 36-1-113(g).
Id. Several grounds for termination are listed in subsection (g), but the existence of any one
of the grounds enumerated in the statute will support a decision to terminate parental rights.
In re S.R.C., 156 S.W.3d 26, 28 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d 919, 925
(Tenn. Ct. App. 2004). Second, the petitioner must prove that terminating parental rights is
in the child’s best interest, considering, among other things, the factors listed in Tennessee
Code Annotated section 36-1-113(i). In re Audrey S., 182 S.W.3d at 860. Because no civil
action carries graver consequences than a petition to sever family ties forever, both of the
elements for termination must be proven by clear and convincing evidence. Id. at 860-61.
In sum, “[t]o terminate parental rights, a trial court must determine by clear and convincing

                                             -10-
evidence not only the existence of at least one of the statutory grounds for termination but
also that termination is in the child’s best interest.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006) (citing In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002)). Clear and
convincing evidence has been defined as evidence that “eliminates any serious or substantial
doubt concerning the correctness of the conclusion to be drawn from the evidence.” In re
L.J.C., 124 S.W.3d 609, 619 (Tenn. Ct. App. 2003) (quoting In the Matter of: C.D.B., S.S.B.,
& S.E.B., 37 S.W.3d 925, 927 (Tenn. Ct. App. 2000)). It produces a firm belief or conviction
in the fact-finder’s mind regarding the truth of the facts sought to be established. In re
Audrey S., 182 S.W.3d at 861.

       Because of this heightened burden of proof in parental termination cases, on appeal
we must adapt our customary standard of review as set forth in Tennessee Rule of Appellate
Procedure 13(d). In re Audrey S., 182 S.W.3d at 861. First, we review each of the trial
court’s specific factual findings de novo in accordance with Rule 13(d), presuming the
finding to be correct unless the evidence preponderates against it. Id. Second, we must
determine whether the facts (either as found by the trial court or as supported by the
preponderance of the evidence) clearly and convincingly establish the elements required to
terminate parental rights. Id. Whether a statutory ground has been proven by the requisite
standard of evidence is a question of law to be reviewed de novo with no presumption of
correctness. In re R.L.F., 278 S.W.3d 305, 312 (Tenn. Ct. App. 2008) (citing In re B.T., No.
M2007-01607-COA-R3-PT, 2008 WL 276012, at *2 (Tenn. Ct. App. Jan. 31, 2008)).

                                           IV. D ISCUSSION

                                    A. Grounds for Termination

                           1. Abandonment for Willful Failure to Visit

       The first ground for termination listed in the statute, and the one most frequently relied
upon, is abandonment. In re Audrey S., 182 S.W.3d at 862. For purposes of terminating
parental rights, there are five alternative definitions of abandonment listed in Tennessee Code
Annotated section 36-1-102(1)(A)(I)-(v). The definition relevant in this case provides that
       “abandonment” means that:

       (I) For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding or pleading to terminate the parental rights of the
       parent(s)8 or guardian(s) of the child who is the subject of the petition for


       8
           Tenn. Code Ann. § 36-1-102 provides that “‘Parent(s)’ means any biological, legal, adoptive
                                                                                         (continued...)

                                                  -11-
        termination of parental rights or adoption, that the parent(s) or guardian(s)
        either have willfully failed to visit or have willfully failed to support or have
        willfully failed to make reasonable payments toward the support of the child[.]

        Abandonment can be established by showing that a parent either willfully failed to
visit or willfully failed to provide support. See In re Audrey S., 182 S.W.3d at 863 (“In the
statutes governing the termination of parental rights . . . . [w]illful conduct consists of acts
or failures to act that are intentional or voluntary rather than accidental or inadvertent.”)
(citations omitted). “Failure to visit or support a child is ‘willful’ when a person is aware of
his or her duty to visit or support, has the capacity to do so, makes no attempt to do so, and
has no justifiable excuse for not doing so.” Id. at 864 (footnote and citations omitted).
“Whether a parent failed to visit or support a child is a question of fact. Whether a parent’s
failure to visit or support constitutes willful abandonment, however, is a question of law.”
In re Mark A.L., No. M2013-00737-COA-R3-PT, 2013 WL 5536801, at *3 (Tenn. Ct. App.
Oct. 4, 2013) (citing In re Adoption of Angela E., 402 S.W.3d 636, 639 (Tenn. 2013)).

        In this case, the termination petition was filed on September 21, 2012; thus, the
relevant four-month period extends from May 21, 2012 to September 21, 2012. At trial,
Father admitted that he has “seen [his] son three times in his whole life” and that he last saw
the child in December 2011 when he was approximately five months old. Father concedes
that he failed to visit the child during the relevant four-month period, but he argues that his
failure cannot be classified as willful because, he claims, the State hid the child in foster care
and denied him visitation until a DNA test could prove his paternity.9

       In its order terminating Father’s parental rights, the juvenile court made the following
findings related to abandonment for failure to visit:

        1. [Father] testified that he has only visited with the child three times, despite
        being present at the child’s birth and aware that the child was taken into foster
        care after the child was removed from the hospital. He demonstrated an ability
        to contact the Department, despite his testimony that he did not know how to
        reach the Department, as he also testified regarding two phone calls he made
        to the Department. Additionally, the foster care workers acknowledged having
        spoken with him on at least two occasions.



        8
         (...continued)
parent(s) or, for purposes of §§ 36-1-127 -- 36-1-141, stepparents[.]” (emphasis added).
        9
            Father does not argue that he was unaware of his duty to visit.

                                                      -12-
2. [Father] testified that his last visitation with the child was in December
2011, nine months prior to the filing of the State’s Petition for Termination on
September 21, 2012. [Father] testified a DCS caseworker was reprimanded for
allowing him visits before he established paternity; however, he did not testify
that he was denied any specific requests for visitation that he sought with the
Department. [Father] testified that he was homeless, drug addicted and living
from place to place on the streets. He acknowledged at times th[a]t [his] own
mother did not know his whereabouts and that he never lived with her during
this time.

3. [Father] testified that he was denied visitation because he had not
established paternity. A review of the Bradley County Juvenile Court file and
the exhibits shows that a no-contact order was never entered against [Father],
nor any other conditions placed on his ability to visit with the child. Simply,
he did not seek visitation, because by his own testimony he was unstable both
physically and mentally, and strung out on drugs.

4. Even if the Court or Department had placed a restriction upon [Father] to
establish paternity prior to obtaining visitation [with] the child, [Father] would
have been left with an ability to cure the issue that kept him from obtaining
visitation, by seeking to establish paternity of the child, which he did not.

5. [Father] asserted the child’s foster parents were hidden from the father and
[Grandmother], in an attempt to evade the father or keep him from having
contact with this child. [Father] acknowledges that he was fully aware that his
child was taken into foster care and despite his testimony that he could not find
the contact information in the phonebook for the Department, he demonstrated
twice that he was able to call Dave Griffith and LeAnn Smith. He failed to
keep in contact with the Department, despite being free and able to call and he
failed to provide reliable contact information to the Department to allow the
workers to keep him informed of developments in the case.

6. [Grandmother] testified that she provided her address to the Department, but
never received any communications from the Department; however, she also
testified that she never entered an appearance in the underlying dependency
and neglect action as intervening petitioner. She also testified that her son
never resided with her during the entirety of the time the child has resided in
foster care.




                                       -13-
        “Failure to visit a child is ‘willful’ when a parent is aware of his or her duty to visit,
has the capacity to do so, makes no attempt to do so, and has no justifiable excuse for not
doing so.” In re Mark A.L., No. M2013-00737-COA-R3-PT, 2013 WL 5586801, at *6
(Tenn. Ct. App. Oct. 4, 2013) (citing In re Adoption of Angela E., 402 S.W.3d at 639) see
also In re Audrey S., 182 S.W.3d at 863 (“In the statutes governing the termination of
parental rights, ‘willfulness’ does not require the same standard of culpability as is required
by the penal code. Nor does it require malevolence or ill will. Willful conduct consists of
acts or failures to act that are intentional or voluntary rather than accidental or inadvertent.”)
(citations omitted). “‘A parent who attempted to visit and maintain relations with his child,
but was thwarted by the acts of others and circumstances beyond his control, did not willfully
abandon his child.’” Id. (quoting In re Swanson, 2 S.W.3d 180, 189 (Tenn. 1999)).

              As a prerequisite to a proceeding to terminate on the ground of
       abandonment, the Tennessee legislature has established statutory requirements
       for the type of notice that must be given to a parent when the child has been
       placed in foster care. In re J.L.E., No. M2004-02133-COA-R3-PT, 2005 WL
1541862 (Tenn. Ct. App. M.S. filed June 30, 2005). The required notice varies
       depending on the extent of the parent’s participation in the formation of the
       permanency plan. The In re J.L.E. Court recently summarized these statutory
       notice provisions and the rationale for them, stating as follows:

               Tennessee Code Annotated section § 37-2-403 establishes
               requirements for a permanency plan for a child placed in foster
               care. It also establishes requirements for notice to parents of the
               definition and potential consequences of “abandonment” as that
               term is defined in Tenn. Code Ann. § 36-1-102. First, that
               definition and the potential and procedures for termination of
               parental rights are to be included in the initial permanency plan
               itself, which is to be signed by the parent. Tenn. Code Ann. §
               37-2-403(a)(2)(A). Second, at the hearing on the court’s
               consideration of the permanency plan, the court “shall explain
               on the record the law relating to abandonment contained in § 36-
               1-102.” Tenn. Code Ann. § 37-2-403(a)(2)(B)(I). If the parents
               are not present at the first hearing, the court is to make the
               required explanation at any subsequent hearings. Id.

       In re J.L.E., 2005 WL 1541862, at *7 (footnote omitted). If the parents do not
       appear at permanency plan hearings or cannot be provided notice of such
       hearings, DCS may still proceed to terminate parental rights on the ground of
       abandonment when the child or children have been placed in foster care “under

                                              -14-
§ 36-1-102” only if DCS demonstrates specified things at the time of the
termination proceeding. Id.; Tenn. Code Ann. § 37-2-403(a)(2)(B)(ii). Those
showings are:

      (a) That the court record shows, or the petitioning party presents
      to the court a copy of the permanency plan [] that shows that the
      defendant parents or legal guardians, subsequent to the court
      review in subdivision (a)(2)(B)(I), has signed the portion of the
      permanency plan [] [that] describes the criteria for establishing
      abandonment under § 36-1-102, or that the court record shows
      that, at a subsequent hearing regarding the child, the court made
      the statements to the parents or legal guardians required by
      subdivision (a)(2)(B)(I)[;]

      (b) By an affidavit, that the child’s permanency plan []
      containing language [that] describes the criteria for establishing
      abandonment under § 36-1-102 was presented by the agency
      party to the parents or guardians at any time prior to filing the
      termination petition, or that there was an attempt at any time to
      present the plan [that] describes the criteria for establishing
      abandonment under § 36-1-102 to the parents or guardians at
      any time by the agency party, and that such attempt was refused
      by the parents or guardians[; and]

      (c) That, if the court record does not contain a signed copy of
      the permanency plan[], or if the petitioning agency cannot
      present evidence of a permanency plan [] showing evidence of
      such notice having been given or an affidavit showing that the
      plan was given or that the plan was attempted to be given to the
      parents or guardians by the agency and was refused by the
      parents or guardians, and in this circumstance, if there is no
      other court record of the explanation by the court of the
      consequences of abandonment and the right to seek an attorney
      at any time, then the petitioning agency shall file with the court
      an affidavit in the termination proceeding [that] describes in
      detail the party’s diligent efforts to bring such notice required
      by subdivision (a)(2)(B)(I) to such parent or guardian at any
      time prior to [] the agency’s filing of the termination petition.

Tenn. Code Ann. § 37-2-403(a)(2)(B)(ii) (emphasis added); In re J.L.E., 2005

                                     -15-
       WL 1541862, at *7-8; see also State Dep’t of Children’s Services v. K.W.C.,
       No. E2007-00307-COA-R3-PT, 2007 WL 2198593, at *9-10 (Tenn. Ct. App.
       E.S. filed Aug. 1, 2007). “The notice provisions of the statute are designed to
       inform parents, before they engage in conduct constituting abandonment, of
       the potential consequences of that conduct. Otherwise, it has no real purpose.”
       In re J.L.E., 2005 WL 1541862, *9.

In re B.L.C., No. M2007-01011-COA-R3-PT, 2007 WL 4322068, at *4-5 (Tenn. Ct. App.
Dec. 6, 2007) (reversing the termination of a mother’s parental rights on the ground of
abandonment because DCS failed to provide the mother with the statutory notice required
by Tenn. Code Ann. § 37-2-403(a)(2)).

        We find that in this case, DCS failed to prove by clear and convincing evidence that
the statutory notice requirements were met regarding its efforts to notify Father. The record
indicates that Father did not participate in the case until the termination petition was filed;
he did not receive notice of the criteria for establishing abandonment via a signed
permanency plan or in-court statements, nor did he refuse a parenting plan which contained
the requisite criteria. Accordingly, DCS was required to file an affidavit describing its
“diligent efforts” to provide Father with the notice required by subdivision (a)(2)(B)(I) prior
to the filing of its termination petition. The record contains no such affidavit.10 Because
DCS failed to provide Father with the statutory notice required by Tenn. Code Ann. § 37-2-
403(a)(2), we conclude that the trial court erred in terminating his parental rights on the
ground of abandonment.

                  2. Substantial Non-Compliance with a Permanency Plan

        Parental rights may be terminated upon finding clear and convincing evidence that
“[t]here has been substantial noncompliance by the parent . . . with the statement of
responsibilities in a permanency plan[.]” Tenn. Code Ann. § 36-1-113(g)(2). “Terminating
parental rights based on Tenn. Code Ann. § 36-1-113(g)(2) requires more proof than that a
parent has not complied with every jot and tittle of the permanency plan.” In re M.J.B., 140
S.W.3d at 656. Rather, “[t]o succeed under Tenn. Code Ann. § 36-1-113(g)(2), the
Department must demonstrate first that the requirements of the permanency plan are
reasonable and related to remedying the conditions that caused the child to be removed from
the parent’s custody in the first place, and second that the parent’s noncompliance is
substantial in light of the degree of noncompliance and the importance of the particular


       10
          The only affidavit in the record before us is an Affidavit of Reasonable Efforts filed
contemporaneously with the Petition for Temporary Legal Custody and Ex Parte Order. It makes only a
single reference to Father–an allegation of domestic violence between him and Mother.

                                               -16-
requirement that has not been met.” Id. (citations omitted). “Substantial noncompliance is
a question of law which we review de novo with no presumption of correctness.” In re
Valentine, 79 S.W.3d 539, 548 (Tenn. 2002).

        As set out above, two permanency plans were entered in this case, requiring the
following of Father: (1) parents will not engage in domestic violence; (2) parents will be
alcohol and drug free; (3) parents will have safe and stable housing; (4) parents will have
reliable transportation to meet their need and Aiden’s; (5) parents will have the financial
resources to meet the needs of themselves and Aiden; and (6) parents will address their
mental health needs appropriately.

       On appeal, Father argues that the juvenile court erred in terminating his parental rights
on the ground of substantial non-compliance with the permanency plans because, he claims,
his responsibilities under the plans were never explained to him.

        At trial, Father testified that he had never seen either of the permanency plans entered
in this case and he seemed to indicate that he was unaware that any permanency plans even
existed as to him. The permanency plans were introduced into evidence and they do not
contain Father’s signatures and they do not contain any indication that Father participated in
any child and family team meetings. Similarly, there is nothing in the record to indicate that
Father received notice of the plans or any hearings related thereto.

       During her trial testimony, DCS case manager Leann Smith stated that during her
single discussion with Father, she did not “go into the permanency plan and explain the
requirements to him[.]” Ms. Smith believed she would be able to explain the requirements
to Father at a later time, but Father’s phone was not operative. She testified that “[i]f [she
had] been able to contact [Father], he would have been invited to [the child and family team
meetings], and there we would have reviewed what was on the plan.” (emphasis added).

       DCS family service worker David Griffith “[could not] say for sure” whether he
explained Father’s permanency plan to him. He testified that he “just basically [went] over
in general what he needs to do as a parent, provide stability, provide a job, the basic things.”
He could not remember telling Father that he needed mental health or anger management
counseling, or that he needed to enter drug rehab.

       In its order terminating Father’s parental rights, the juvenile court found that Father
had not been fully apprised of the permanency plans’ requirements; however, it found that
“[b]ecause of the father’s transient lifestyle, his responsibilities under the plan could not be
fully explained and effectively rendering it impossible for the Department to facilitate
reunification or assist [Father] on the steps of his permanency plan.” It found that Father had

                                              -17-
failed to substantially comply with the permanency plan, as follows:

       [Father] failed to obtain stable housing or legal income. He failed to obtain a
       mental health evaluation until he was placed into a Court Ordered treatment
       facility after the State’s Petition for Termination had been filed. He violated
       the terms of his community corrections, causing him to be incarcerated. He
       failed to maintain visitation with the child; failed to keep in contact with the
       Department; and failed to ever establish paternity.

       Tennessee Code Annotated section 37-2-403(a)(2)(c) provides in relevant part:

       Substantial noncompliance by the parent with the statement of responsibilities
       provides grounds for termination of parental rights, notwithstanding other
       statutory provisions for termination of parental rights, and notwithstanding the
       failure of the parent to sign or to agree to such statement if the court finds the
       parent was informed of its contents, and that the requirements of the statement
       are reasonable and are related to remedying the conditions that necessitate
       foster care placement.

(emphasis added). In this case, it is clear that Father was never informed of the contents of
the permanency plans. It is axiomatic that he could not have complied with requirements of
which he was unaware. Accordingly, we must find that the trial court erred in terminating
Father’s parental rights on this ground. See generally In re M.M.M., No. W2009-00909-
COA-R3-PT, 2009 WL 4505435, at *7 (Tenn. Ct. App. Dec. 4, 2009) (declining, under
section 37-2-403(a)(2)(c), to consider whether the mother complied with the requirements
of a permanency plan of which she did not receive a copy).

                                   3. Persistent Conditions

       In addition to abandonment and substantial non-compliance with a permanency plan,
the juvenile court found that DCS had established by clear and convincing evidence the
ground for termination commonly referred to as “persistent conditions” which is set forth in
Tennessee Code Annotated section 36-1-113(g)(3)(A)-(C):

       (3) The child has been removed from the home of the parent or guardian by
       order of a court for a period of six (6) moths and:

       (A) The conditions that led to the child’s removal or other conditions that in
       all reasonable probability would cause the child to be subjected to further
       abuse or neglect and that, therefore, prevent the child’s safe return to the care

                                             -18-
of the parent(s) or guardian(s), still persist;

(B) There is little likelihood that these conditions will be remedied at an early
date so that the child can be safely returned to the parent(s) or guardian(s) in
the near future; and

(C) The continuation of the parent or guardian and child relationship greatly
diminished the child’s chances of early integration into a safe, stable and
permanent home[.]

The juvenile court’s findings on this ground are as follows:

1. The child has been removed from the home of the parent or guardian by
order of a court for a period of six (6) months; and the conditions that led to
the child’s removal or other conditions that in all reasonable probability would
cause the child to be subjected to further abuse or neglect and that, therefore,
prevent the child’s safe return to the care of the parent(s) or guardian(s), still
persist; there is little likelihood that these conditions will be remedied at an
early date so that the child can be safely returned to the parent(s) or guardian(s)
in the near future; and the continuation of the parent or guardian and child
relationship greatly diminishes the child’s chances of early integration into a
safe, stable and permanent home.

2. At the time of the removal in 2011, [Father] and the mother . . . were
abusing illegal drugs and [Father] was selling illegal drugs. The child was
removed from the hospital, preventing the child from returning to the home
where the mother and [Father] resided together. The Department alleged that
the parents exposed the child to illegal drug use and domestic violence.

3. It has been twenty months since the child was placed into foster care in
September 2011, and the conditions that led to the State’s removal of the child
persist. [Father] testified that he last used illegal drugs six months ago. He
testified that he violated the terms of his community corrections and was
ordered to attend a drug and mental health rehabilitation center and has been
in the program for approximately six weeks at the time of trial. The Tony Rice
Center, where [Father] is residing, is in Shelbyville, Tennessee, and he will
continue to reside in that program until February 2014. He is unable to assume
care and custody of the child and is obtaining ongoing treatment for mental
health diagnoses and drug addiction.



                                       -19-
       4. It is unknown whether [Father] will remain compliant with his mental
       health treatment and maintain sobriety outside the rehabilitation center. Past
       conduct is the best indication of probable future conduct.

       5. There is no likelihood that [Father] will be released from the rehabilitation
       center any sooner than February 2014, and there is no guarantee that upon his
       release that he will be in a position to assume custody of the child as he will
       still need to obtain a residence and employment; maintain sobriety; and
       maintain compliance with his mental health routine.

       6. Requiring the child to remain in foster care pending [Father’s] release from
       his facility diminishes the child’s chances of being placed into a safe and
       stable, permanent home, and will require the child to linger in foster care
       unnecessarily.

       7. [Father] acknowledged in his testimony that his drug problem has persisted
       for many years; that he self-medicated with illegal drugs instead of obtaining
       mental health treatment sooner; and that he has not had legal employment
       since 2010.

        In cases involving the “persistence of conditions” ground, DCS is not required to
prove that a parent-child relationship cannot be salvaged, nor is DCS required to show that
a parent is “currently harmful” to a child's safety or future emotional stability. In re K.A.H.,
No. M1999-02079-COA-R3-CV, 2000 WL 1006959, at *5 (Tenn. Ct. App. July 21, 2000).
“The question herein is the likelihood that the child can be safely returned to the custody of
the [parent], not whether the child can safely remain in foster care with weekly visits with
the [parent].” Id. The termination of parental rights statutes recognize a child's need for a
permanent, stable environment. Id. A parent's continued inability to provide fundamental
care to a child, even if not willful, whether caused by a mental illness, mental impairment,
or some other cause, constitutes a condition which prevents the safe return of the child to the
parent's care. In re T.S., No. M1999-01286-COA-R3-CV, 2000 WL 964775, at *7 (Tenn.
Ct. App. July 13, 2000). Where efforts to provide help to improve parenting abilities have
been offered over a long period of time and have proved ineffective, “the conclusion that
there is little likelihood of such improvement as would allow the safe return of the child to
the parent in the near future is justified.” Id. The purpose behind the “persistence of
conditions” ground for terminating parental rights is “to prevent the child's lingering in the
uncertain status of foster child if a parent cannot within a reasonable time demonstrate an
ability to provide a safe and caring environment for the child.” In re D.C.C., No.
M2007-01094-COA-R3-PT, 2008 WL 588535, at *9 (Tenn. Ct. App. Mar. 3, 2008).



                                              -20-
       “The success of a parent's remedial efforts generally depends on the Department's
assistance and support.” In re Giorgianna H., 205 S.W.3d at 518 (citing In re C.M.M., No.
M2003–01122–COA–R3–PT, 2004 WL 438326, at *7 (Tenn. Ct. App. Mar.9, 2004)). As
a result, in order to establish this ground for termination, “the Department must not only
establish each of the elements in Tenn. Code Ann. § 36–1–113(g)(3)(A), it must also
establish by clear and convincing evidence that it made reasonable efforts to reunite the
family and that these efforts were to no avail.” Id. (citing In re C.M.M., 2004 WL 438326,
at *7 n. 27, *8).

        On appeal, Father does not challenges the trial court’s finding that the conditions
which led to the child’s removal persist. Instead, he argues that the ground of persistent
conditions cannot be proven because “there is no valid order adjudicating that the child was
dependent and neglected with respect to [Father]” because Father did not receive prior notice
of the adjudicatory hearing or even a copy of the order after its entry. Additionally, he argues
that DCS failed to make reasonable efforts to assist him in remedying the conditions.

       We first address Father’s argument related to the validity of the order removing Aiden.
As set out above, a finding of persistent conditions requires, among other things, that “[t]he
child has been removed from the home of the parent or guardian by order of a court for a
period of six (6) months[.]” Tenn. Code Ann. § 36-1-113(g)(3). Again, on appeal, Husband
argues that this requirement has not been met because he did not receive prior notice of the
adjudicatory hearing nor did he receive a copy of the Adjudicatory Order after its entry.

       In In re Audrey S., 182 S.W.3d at 874, the middle section of this Court explained that
a predicate “order of a court” under section 36-1-113(g)(3) results from “a judicial finding
of dependency, neglect, or abuse.” Here, the trial court entered its Adjudicatory Order, to
which both Father and Mother were named as respondents, finding by clear and convincing
evidence that the child was dependent and neglected. Although Father apparently did not
receive prior notice of the hearing or the resulting order, the trial court expressly found that
Father had “fail[ed] to cooperate or stay in contact with the Department. . . . and his current
whereabouts are unknown[.]” Accordingly, we find the Adjudicatory Order constitutes a
valid predicate order for purposes of termination on the ground of persistent conditions.


       In our analysis of the persistent conditions issue, we next address whether DCS made
reasonable efforts. Under certain circumstances, DCS has a statutory obligation to use
“reasonable efforts” to preserve, repair, and restore a parent-child relationship when DCS
intervenes in family matters. In re Bernard T., 319 S.W.3d 586, 599-600 (Tenn. 2010).
“Because of the importance of family relationships, the Tennessee General Assembly has
recognized that children should not be separated from their parents unless the separation is

                                              -21-
necessary for the children's welfare or is in the interests of public safety.” Id. at 600 (citing
Tenn. Code Ann. § 37-1-101(a)(3); Tenn. Code Ann. § 37–2–401(a)). Thus, when
circumstances do require that children be separated from their parents, DCS may be required
to “use reasonable efforts to make it ‘possible for the child to return safely to the child's
home.’” Id. (citing Tenn. Code Ann. § 37-1-166(a)(2), (g)(2)).

       DCS’ duty to make reasonable efforts includes an obligation to exercise “‘reasonable
care and diligence . . . to provide services related to meeting the needs of the child and the
family.’” In re Steven P.D., 2012 WL 3025151, at *9 (quoting Tenn. Code Ann. § 37-
166(g)(1)). In considering DCS’s efforts, the courts consider the following factors:

       (1) the reasons for separating the parents from their children, (2) the parents’
       physical and mental abilities, (3) the resources available to the parents, (4) the
       parents’ efforts to remedy the conditions that required the removal of the
       children, (5) the resources available to the Department, (6) the duration and
       extent of the parents’ efforts to address the problems that caused the children’s
       removal, and (7) the closeness of the fit between the conditions that led to the
       initial removal of the children, the requirements of the permanency plan, and
       the Department’s efforts.

Id. at *10 (quoting In re Giorgianna H., 205 S.W.3d at 519). “Courts should decide the
reasonableness of DCS’s efforts ‘on a case-by-case basis in light of the unique facts of the
case.’” Id. (quoting In re Bernard T., 319 S.W.3d at 601). DCS must prove, by clear and
convincing evidence, that its efforts were reasonable. Id. (citing In re B.B., No. M2003-
01234-COA-R3-PT, 2004 WL 1283983, at *9 (Tenn. Ct. App. June 9, 2004)).

       The exercise of reasonable efforts is important because “[t]he success of a
       parent’s remedial efforts generally depends on the Department’s assistance and
       support.” In re Giorgianna H., 205 S.W.3d at 518 (citations omitted). DCS
       employees must affirmatively and reasonably utilize their education and
       training to help parents eliminate the conditions requiring removal of their
       children and to meet the responsibilities of their permanency plans before
       courts will terminate the parent-child relationship. In re R.L.F., 278 S.W.3d
       at 316 (citations omitted). DCS’s duty to affirmatively assist parents exists
       even if the parents do not seek assistance. Id. (citing In re C.M.M., 2004 WL
438326, at *7). “While the Department’s reunification efforts need not be
       ‘herculean,’ the Department must do more than simply provide the parents
       with a list of services and send them on their way.” In re Giorgianna H., 205
S.W.3d at 519 (citation omitted).



                                              -22-
             The legislature, however, did not place the burden to reunify parent and
      child on DCS’s shoulders alone. See State, Dep’t of Children’s Servs. v. Estes,
      284 S.W.3d 790, 801 (Tenn. Ct. App. 2008) (citation omitted). Reunification
      “is a two-way street, and neither law nor policy requires the Department to
      accomplish reunification on its own without the assistance of the parents.” In
      re Tiffany B., 228 S.W.3d at 159 (citations omitted). “Parents share the
      responsibility for addressing the conditions that led to the removal of their
      children from their custody.” Id. Once services have been made available,
      parents must make reasonable efforts to rehabilitate themselves. Id. (citations
      omitted).

Id.

      In this case, the juvenile court made the following findings regarding DCS’ efforts:

             The Court concludes the State has proven by clear and convincing
      evidence they have made reasonable efforts to reunify the parent with the
      child.

              (Reaching this conclusion has been difficult and as a consequence the
      Court wishes to explain its analysis.[)] The State must make reasonable efforts
      to return the child to the parent’s care and custody or prove that such efforts
      would have been futile under the circumstances. The child must be returned
      safely to the child’s home and DCS employees have an affirmative duty to use
      their education and training.

              In this case, the Court would have preferred to see a greater effort and
      diligence on the part of DCS; however, the remedial responsibility does not
      rest solely on the Department’s shoulders. DCS did do more than simply
      providing [Father] with a list of service providers and sending him on his way.
      In light of the Respondent’s chronic instability, drug involvement, untreated
      mental health issues, and criminal activity, the Court believes even more
      efforts would have been futile under the circumstances. In addition, [Father]
      made odd and inconsistent statements as to where he was and what happened
      between the removal of the child and the filing of a termination, which gives
      the Court concern as to his credibility. In looking at the overall efforts by
      DCS, the Court finds the effort adequate. [Father] argues DCS should have
      made more aggressive efforts to contact and/or place with a relative, his
      mother. The grandmother neither participated in the Dependency and Neglect
      proceedings nor filed a custody petition despite testifying she stayed in almost

                                            -23-
       constant contact with DCS following the removal. She testified she was told
       she could not file for custody. She also said she talked with an attorney but
       could not afford to retain one. [Father] and his mother testified he was in
       contact with his mother on a regular basis and she could reach him at anytime,
       or at least knew where he was living. However, [Father] testified at another
       point someone had stolen his phone and that he stayed in contact with his
       mother by having friends call her. When asked how he could maintain contact
       with his mother on a consistent basis but did not contact DCS, [Father]
       answered he could not find the telephone number of DCS. . . .

(emphasis in original).

      The juvenile court then made the following relevant findings of fact related to the
reasonableness of DCS’ efforts:

       [Father] testified that he did not keep in contact with the Department following
       December 2011. He testified that he was living on the streets, from place to
       place, sometimes without a phone. He stated during these times he was in
       active addiction and in no condition to take care of himself. He states that he
       kept in contact with his mother . . . by occasionally calling her or having
       friends call to tell his mother that he was okay. He testified that he has had a
       drug problem for [] many years and predating the child’s birth.

       The Department’s workers, LeAnn Smith and David Griffith, testified that
       during this period of time from December 2011 until present, they were unable
       to maintain contact with [Father]; did not have current contact information for
       him; and could not reach him.

       ....

       The Department developed permanency plans for the child[]. [Father] did not
       attend the meetings where the permanency plans were drafted.

       ....

       Dave Griffith testified that he was responsible for the child’s case from the
       time he entered foster care until February 2012. Mr. Griffith testified that
       during that time he had one conversation with [Father], during which [Father]
       stated that he wished to regain custody of the child. Mr. Griffith stated that he
       went over some of the basic requirements of the permanency plan and advised

                                             -24-
       [Father] that he would need to establish paternity of the child. Mr. Griffith
       testified that he was unable to maintain contact with [Father] following that
       phone call, because [Father] failed to provide a good phone number or an
       address where [Father] could be reached.

       ....

       LeAnn Smith testified that she took over the responsibility for Aiden’s case
       management in February 2012. She testified that at the time that she received
       the case, she did not have a way to contact [Father]. She stated that she
       contacted [Father’s] mother . . . in an effort to reach him, but that she was
       unable to provide contact information for [Father], as well.

       LeAnn Smith stated that her first contact with [Father] was in April 2012 when
       he called her. She testified that she was in another meeting and left the room
       to take his call. She stated that he advised her that he was moving to
       Mississippi or Georgia and that he and his friend had a million dollar business
       they were pursuing. She testified that she saved the number that he was calling
       from so that she would have a way to contact him back. When [Father]
       questioned her about a DNA test Mrs. Smith advised [Father] that she would
       contact Child Support Services to attempt to schedule the DNA test and would
       return his call. Mrs. Smith testified that she was never able to reach [Fahter]
       again as his phone had been disconnected. She stated that she did not have an
       opportunity to review the permanency plan or obtain more information as she
       thought that they would remain in contact after that call. [Father] never called
       Mrs. Smith again.

       [Father] testified that during the child’s custodial episode he was living from
       place to place, continuing to sell drugs, did not maintain the same contact
       information, and at times his own mother was unaware of where he was living.
       He testified to living in a shack behind someone’s home and moving from
       motel to motel. [Father] was without a permanent address during this time.
       [Grandmother] testified that at no time did [Father] reside with her. [Father]
       was eventually incarcerated in Jefferson County, Tennessee and then
       transferred to a rehabilitation center, where he now resides.

(emphasis in original).

     In sum, the juvenile court pointed out the following efforts which had been exerted
by DCS: Mr. Griffith spoke with Father on one occasion and he relayed to Father “some of

                                             -25-
the basic requirements of the permanency plan and advised [Father] that he would need to
establish paternity of the child[;]” Ms. Smith spoke with Father during a Father-initiated
phone call and she advised him to contact Child Support Services for a DNA test; Ms. Smith
left a voice mail with Child Support Services; and Ms. Smith phoned Grandmother on one
occasion. However, the trial court appeared to base its finding of reasonable efforts primarily
upon Father’s transient lifestyle and DCS’ subsequent inability to locate Father such that it
could provide additional services to him.

        “The reasonableness of DCS’s efforts depends upon the circumstances of a particular
case.” In re Zeylon T.S., E2011-00287-COA-R3-PT, 2011 WL 5052957, at *10 (Tenn. Ct.
App. W.S. Oct. 24, 2011) (citing In re Tiffany B., 228 S.W.3d at 158). As this Court has
stated, “DCS cannot be expected to work miracles in the face of [] dogged resistance to being
assisted.” Id. In this case, Father’s transient lifestyle essentially prevented DCS from
providing him with services related to his issues with drug abuse, mental illness, domestic
violence, housing, transportation and unemployment. The record demonstrates that DCS
attempted to make contact with Father on several occasions but was unable to do so because
Father admittedly failed to keep DCS informed of his address or telephone number while he
was living on the streets addicted to drugs. DCS cannot be expected to provide services to
a parent who chooses to remain unreachable.

        In sum, we find that DCS exerted reasonable efforts under the circumstances of this
case. Because the conditions which led to the child’s removal admittedly persist, we affirm
the trial court’s termination of Father’s parental rights on this ground.

                                 4. Failure to Establish Paternity

      The final ground on which Father’s parental rights were terminated is found in
Tennessee Code Annotated section 36-1-113(g)(9)(A)(vi), which provides:

       (9)(A) The parental rights of any person who, at the time of the filing of a
       petition to terminate the parental rights of such person . . . is not the legal
       parent11 or guardian of such child or who is described in § 36-1-117(b) or (c)

       11
         “Legal parent” is defined as:
       (A) The biological mother of a child;
       (B) A man who is or has been married to the biological mother of the child if the child was
       born during the marriage or within three hundred (300) days after the marriage was
       terminated for any reason, or if the child was born after a decree of separation was entered
       by a court;
       (C) A man who attempted to marry the biological mother of the child before the child’s birth
                                                                                              (continued...)

                                                  -26-
may also be terminated based upon any one (1) or more of the following
additional grounds:

(I) The person has failed, without good cause or excuse, to pay a reasonable
share of prenatal, natal, and postnatal expenses involving the birth of the child
in accordance with the person’s financial means promptly upon the person’s
receipt of notice of the child’s impending birth;

(ii) The person has failed, without good cause or excuse, to make reasonable
and consistent payments for the support of the child in accordance with the
child support guidelines promulgated by the department pursuant to § 36-5-
101;

(iii) The person has failed to seek reasonable visitation with the child, and if
visitation has been granted, has failed to visit altogether, or has engaged in
only token visitation, as defined in § 36-1-102(1)(c);

(iv) The person has failed to manifest an ability and willingness to assume
legal and physical custody of the child;

(v) Placing custody of the child in the person’s legal and physical custody
would pose a risk of substantial harm to the physical or psychological welfare
of the child; or

(vi) The person has failed to file a petition to establish paternity of the child


11
  (...continued)
by a marriage apparently in compliance with the law, even if the marriage is declared
invalid, if the child was born during the attempted marriage or within three hundred (300)
days after the termination of the attempted marriage for any reason;
(D) A man who has been adjudicated to be the legal father of the child by any court or
administrative body of this state or any other state or territory or foreign country or who has
signed, pursuant to §§ 24-7-113, 68-3-203(g), 68-3-302 or 68-3-305(b), an unrevoked and
sworn acknowledgment of paternity under the provisions of Tennessee law, or who has
signed such a sworn acknowledgment pursuant to the law of any other state, territory or
foreign country;
(E) An adoptive parent of a child or adult; or
(F) A man shall not be a legal parent of a child based solely on blood, genetic, or DNA
testing determining that he is the biological parent of the child without either a court order
or voluntary acknowledgment of paternity pursuant to § 24-7-113. Such test may provide
a basis for an order establishing paternity by a court of competent jurisdiction, pursuant to
the requirements of § 24-7-112[.]

                                             -27-
        within thirty (30) days after notice12 of alleged paternity by the child’s mother,
        or as required in § 36-2-318(j), or after making a claim of paternity pursuant
        to § 36-1-117(c)(3)[.]

(emphasis added).

        On appeal, Father concedes that he is a biological, non-legal parent and that he failed
to file a petition to establish paternity within thirty days after Mother notified him of his
alleged paternity. However, he presents a due process challenge to the statute under Article
I, Section 8, of the Tennessee Constitution.13 Having affirmed the termination of Father’s
parental rights on the ground of persistent conditions, however, we decline to address
Father’s constitutional argument because resolution of this issue is not necessary to decide
the case. See In re Taylor B.W., 397 S.W.3d 105, 114 (Tenn. 2013) (citing State v. Taylor,
70 S.W.3d 717, 720 (Tenn. 2002)).

                                       B. Best Interest of the Child

        Father has not raised on appeal the issue of whether termination of his parental rights
was in Aiden’s best interest, and he offers no argument against the trial court’s finding in this
regard. The State, however, has properly raised the issue “because having found a ground
for termination of parental rights, a trial court is required to consider, as we must on review,
whether termination of those rights is in the child’s best interest.” In re Michaela V., No.
E2013-00500-COA-R3-PT, 2013 WL 6096367, at *11 (Tenn. Ct. App. Nov. 19, 2013)
(citing Tenn. Code Ann. § 36-1-113(I); In re Audrey S., 182 S.W.3d at 877).


        12
             The statute further provides that:

        (i) For purposes of this subdivision (g)(9), “notice” means the mailing, postage pre-paid, or
        the sending by, express mail, courier, or other conveyance, to the person charged with notice
        at such person’s address a statement that such person is believed to be the biological parent
        of a child. Notice shall be deemed received if the statement sent is not returned undelivered
        or evidence is not otherwise received by the sender that the statement was not delivered; and

        (ii) “Notice” also means the oral statement to an alleged biological father from a biological
        mother that the alleged biological father is believed to be the biological father of the
        biological mother’s child[.]

Tenn. Code Ann. § 36-1-113(g)(9)(B).
        13
           Father challenges only the portion of 36-1-113(g)(9)(B)(vi) which provides for the termination of
parental rights for failure to establish paternity within thirty days of notice of alleged paternity by the mother.


                                                       -28-
       In evaluating the child’s best interest, we are to consider numerous factors including,
but not limited to, those set forth in Tennessee Code Annotated section 36-1-113(I):

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;

       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such duration
       of time that lasting adjustment does not reasonably appear possible;

       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;

       (4) Whether a meaningful relationship has otherwise been established between
       the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

       (6) Whether the parent or guardian, or other person residing with the parent or
       guardian, has shown brutality, physical, sexual, emotional or psychological
       abuse, or neglect toward the child, or another child or adult in the family or
       household;

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care for
       the child in a safe and stable manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional status would
       be detrimental to the child or prevent the parents or guardian from effectively
       providing safe and stable care and supervision for the child; or

       (9) Whether the parent or guardian has paid child support consistent with the
       child support guidelines promulgated by the department pursuant to § 36-5-
       101.



                                             -29-
       In its Termination of Parental Rights Order, the juvenile court made express findings
regarding the best interest factors, as follows:

       [Father] has not established a relationship with the child. Due to his failure to
       visit the child regularly, there is no meaningful relationship that exists between
       the child and [Father]. He responded to the question as to why the termination
       should not go forward by saying when the mom was pregnant he sang to the
       baby and played music for the baby.

       [Father] has failed to make changes in his conduct or circumstances that would
       make it safe for the child to go home. He is currently residing in a treatment
       facility pursuant to Court Order to receive treatment for drug addiction and
       mental illness. He will remain in the facility, unable to assume custody of the
       child until at least February 2014.

       The Court finds that it is in the best interest of the child for termination to be
       granted as to [Father] because changing caregivers in this stage of his life
       would have a detrimental effect on him. He is bonded to his foster family and
       siblings and he has had a significant relationship with the [foster] family since
       he was two weeks old. LeAnn Smith testified the child is doing very well in
       the foster home. The [foster] family is willing to adopt the child should he
       become eligible for adoption, in an effort to provide him a safe and stable
       permanent home to which the child has already adjusted fully and feels safe
       and accepted.

       A child’s future must take precedence over unremedied persistent conditions.
       In this case, [Father], at the time of trial, is beginning to address some of the
       issues that brought the child into custody; however, Aiden deserves to
       integrate into a permanent home as soon as possible, as he has remained in
       foster care since September 2011.

       [Father] has testified to his wish for the child to leave his current foster home
       to live with [Grandmother] until such a time when he can exit the rehabilitation
       center and return to [Grandmother’s] home and eventually obtain his own
       home. This scenario would have the child leave a home where he is most
       comfortable to live with a stranger, waiting again for [Father] to continue to
       remedy his mental health, drug, and criminal issues in a Court Ordered
       rehabilitation center.



                                              -30-
       The Court fears [Father] may return to his life of instability, crime and
       substance abuse after leaving the rehabilitation center.

(V1, 50-51). The trial court’s best interest determination is a conclusion of law which we
review de novo with no presumption of correctness. In re Z.V.S.P., No. M2009-00058-
COA-R3-PT, 2009 WL 1910919, at *17 (Tenn. Ct. App. July 1, 2009) (citing Tenn. R. Civ.
P. 13(d)).

        At the time of the termination hearing, Aiden was nearly two years told, yet Father
acknowledged that he had only “seen [his] son three times in his whole life”–the last time
when Aiden was approximately five months old. Father accepted responsibility for Aiden
having spent practically his entire life in foster care, and he acknowledged that he suffered
from mental illness and had a long history of drug abuse. Father testified that he had not held
a legal job since 2010 and that he had been unable to function as a parent since at least late-
2011. He conceded that he would be unable to take custody of Aiden until at least February
2014–approximately nine months after the trial–due to his detention in rehab as a result of
his violation of probation. Additionally, at no time did Father establish paternity of Aiden.


        At the time of trial, Aiden had been in his current foster home for approximately nine
months, the foster parents had been involved in his life since he was two weeks old, and the
foster parents testified that they “absolutely” wished to adopt him. The foster parents
testified that Aiden is doing well in their home; he is developing appropriately and is very
bonded to them and to their other children. They stated that Aiden refers to them as “mama”
and “dada.” DCS case manager Leann Smith likewise testified that Aiden is thriving in his
current placement and that he is “very bonded” to his foster family.

       Based upon the foregoing, we conclude that there is clear and convincing evidence
to support the trial court’s finding that termination of Father’s parental rights is in the best
interest of Aiden.

                                      V.   C ONCLUSION

       For the aforementioned reasons, we reverse in part and we affirm in part; we affirm
the termination of Father’s parental rights to Aiden W. Costs of this appeal are taxed to
Appellant, Father, and his surety, for which execution may issue if necessary.

                                                     _________________________________
                                                     ALAN E. HIGHERS, P.J., W.S.



                                              -31-